DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 9, 11, 19, 21, and 26 have been amended. Claims 1-30 are currently pending. 

Response to Arguments

Applicant’s arguments with respect to claims 1, 11, 21, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9, 11-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon (US 2014/0032804) in view of Breece, III (US 2014/0281076) in view of Poledna (US 2009/0141744) and further in view of Wietfeldt (US 2019/0129881).

Regarding claim 1, Nixon teaches a method of data communication at a first device (Fig. 1, 12a) coupled to a serial bus (Fig. 1, 18; Paragraph 0016, The data is communicated from one device 12a-12n to another device 12a-12n through a communication bus 18.  The communication bus 18 can be a parallel or a serial communication bus that is wired), comprising: monitoring a coexistence management cycle that includes a plurality of time slots (Fig. 1, 30, Access request module; Paragraph 0023, the access request module 30 increments the current time slot 38 after predetermined intervals of time pass (e.g., every x milliseconds).  Once the current time slot 38 reaches a predetermined maximum (e.g., equal to one minus the number of time slots in the schedule), the access request module 30 resets the current time slot 38 to zero); transmitting a first datagram over the serial bus (Paragraph 0016, data is communicated from one device 12a-12n to another device 12a-12n through a communication bus 18) during a first time slot in the plurality of time slots (Fig. 2, Time Slots for Fig. 1; Paragraph 0022, When an access request 36 is received, the access request module 30 retrieves access data 40 that includes the status indicators 26a-26n (FIG. 2) from the bus schedule 22 (FIG. 1) that is stored in the schedule datastore 34), wherein the first device is uniquely permitted to initiate transactions (Fig. 4 Flowchart For Fig. 1, 140, Device has permission?) over the serial bus during the first time slot (Paragraph 0018, Each data element 24a-24n stores status indicators (e.g., one bit, or other number of bits/bytes) 26a-26n.  The status indicators 26a-26n are associated with a device 12a-12n on the communication bus 18 and are set to indicate whether the device 12-12n may have access to the communication bus at that time slot); and participating in an arbitration procedure during a second time slot in the plurality of time slots (Paragraph 0020, sub-modules shown… may be combined and/or further partitioned to similarly arbitrate access to the communication bus), wherein more than one device coupled to the serial bus is permitted to initiate transactions during the second time slot (Fig. 2, 12a-12n; Paragraph 0018, devices 12a-123n with higher importance may have access to the communication bus 18 for all of the time slots while devices with lower importance may only have access to the communication bus 18 for a subset of time slots); and wherein a second device is uniquely permitted to initiate transactions over the serial bus during the third time slot (Fig. 2, 24c Timeslot; Paragraph 0018, status indicators 26a-26n are associated with a device 12a-12n on the communication bus 18 and are set to indicate whether the device 12-12n may have access to the communication bus at that time slot).
Nixon teaches a plurality of time slots with device nodes assigned to the time slots for communication. Nixon does not explicitly teach wherein duration of each time slot in the plurality of time slots is defined by cycle time of a clock signal received independently of the serial bus.
Breece, III teaches receiving a clock signal independently of the serial bus (Fig. 2, Clk Received independent from Data line and output line; Paragraph 0041, additional terminals can be used to provide e.g., clock, enables, detect signaling, power, ground, additional channels of signal, etc), wherein the clock signal is provided to each device coupled to the serial bus (Paragraph 0028, one tri-level signaling scheme is disclosed which enables a first bus node to provide clock and data signals to one or more other bus nodes and/or receive clock and data signals from any of the other bus nodes); a plurality of time slots defined with reference to the clock signal (Paragraph 0076, the clock signal is furthered generated in accordance with the network enablement (step 706 of FIG. 7).  For example, each node of the audio network may be allocated time slots for receiving and/or transmitting data).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Nixon to incorporate the teachings of Breece, III and allow the multiple devices of Nixon to utilize a real-time clock signal to perform time slot allocations for the different devices.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of synchronizing the system with a real-time clock thus allowing the system to efficiently transmit latency/time sensitive data such as a real-time audio system (See Breece, III: Paragraph 0028).
Nixon teaches a plurality of timeslots that require arbitration to determine a node that can communicate on the timeslot. Breece, III teaches a clock signal used to allocate the timeslots. Neither Nixon nor Breece, III teaches transmitting data during a reserved timeslot without bus arbitration. 
 Poledna teaches transmitting a first datagram over the serial bus (Fig. 7, Serial Bus System; Paragraph 0044, FIG. 7 is a block diagram of one embodiment of cluster 700 of COTS FlexRay end nodes 702 in which a logical communication channel 704 is implemented using a bus or peer-to-peer topology) without bus arbitration during a first time slot in the plurality of time slots (Fig. 2 Time slots for bus system, 206-2, End node 1 during Static Segment 202; Paragraph 0027, static segment 202 in this example comprises a plurality of time slots 206 (individually labeled as 206-1, 206-2, 206-3, 206-4, 206-5, and 206-6).  Each of the end nodes 102 is assigned at least one time slot 206 in which to transmit); participating in an arbitration procedure during a second time slot in the plurality of time slots (Paragraph 0031, where fairness guarantees are to be provided during the dynamic segment 204 of each FlexRay communication cycle 200, for each otherwise valid frame received from an end node 102 during the dynamic segment 204, the autocratic node 106 checks if that end node 102 has already transmitted more than its fair share), wherein more than one device coupled to the serial bus is permitted to initiate transactions during the second time slot (Fig. 2, 204, Dynamic segment; Paragraph 0027, During the dynamic segment 204, a mini-slot access method is used to provide the end nodes 102 with dynamic access to the communication channel.  As described below, the autocratic node 106 may be used to implement rate-based enforcement in those implementations and embodiments where fairness guarantees are to be provided during the dynamic segment 204); and refraining from initiating a transaction during a third time slot in the plurality of time slots, wherein the second device is uniquely permitted to initiate transactions over the serial bus during the third time slot (Fig. 2, 206-3, Third time slot for End node 2; Paragraph 0027, schedule 200 comprises a FlexRay communication cycle, which for each round, specifies a static segment 202 and a dynamic segment 204.  A TDMA access scheme is used during the static segment 202). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Nixon in view of Breece, III to incorporate the teachings of Poledna and allow the use of static timeslots reserved for certain end nodes and the use the dynamic timeslots open for any timeslots to arbitrate over.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known Flexray protocol to perform TDMA communications that have reserved time slots for performing required start-up/initialization functions for the nodes (See Poledna: Paragraph 0026) while also having open time slots for performing arbitration for nodes that have service requirements (See Poledna: Paragraph 0027, FIG. 2, a minimum of two TDMA time slots 206-1 and 206-4 are assigned to the autocratic node 106 for transmitting cold-start and synchronization frames… fairness guarantees are to be provided during the dynamic segment 204).
The combination of Nixon/Breece, III/Poledna does not explicitly teach wherein the first coexistence message indicates an imminent action from a first device that will cause RF damage to another device on the serial bus.
Wietfeldt teaches a first coexistence message in a first datagram over the serial bus (Fig. 3, RFFE Serial Bus; Paragraph 0057, the serial bus may be operated according to RFFE protocols such that the clock and data line are used for communication with two-wire slave devices coupled to the serial bus), wherein the first coexistence message signals an imminent action by the first device (Paragraph 0055, Devices that can interfere with one another may exchange coexistence management (CxM) messages to permit each device to signal imminent actions that may result in interference or conflict. CxM messages may be used to manage operation of shared components including a switch 322, LNA 324, 326, PA 318 and/or an antenna) that is capable of causing damage to one or more other devices coupled to the serial bus (Paragraph 0055, Coexistence messages are transmitted in a multisystem platform to prevent or reduce instances of certain device types impinging on each other, including for example, switches 322, LNAs 324, 326, PAs 318 and other types of device that operate concurrently in a manner that can generate inter-device interference, or that could potentially cause damage to one or more active devices through high-power electromagnetic interference).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Nixon/Breece, III/Poledna to incorporate the teachings of Wietfeldt and include coexistence messages that enable devices to warn each other of RF interference/damage.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the reduction of EMI and RFI interference in the serial bus system, thus reducing system errors (See Wietfeldt: Paragraph 0055). 

Regarding claim 2, the combination of Nixon/Breece, III/Poledna/Wietfeldt teaches the method of claim 1. Nixon further teaches wherein each time slot repeats at a rate defined by a number of time slots included in the coexistence management cycle (Paragraph 0023, Once the current time slot 38 reaches a predetermined maximum (e.g., equal to one minus the number of time slots in the schedule), the access request module 30 resets the current time slot 38 to zero). Nixon does not explicitly teach wherein duration of each time slot in the plurality of time slots is defined by cycle time of a clock signal received independently of the serial bus.
Breece, III teaches wherein duration of each time slot in the plurality of time slots is defined by cycle time of the clock signal (Paragraph 0076, the clock signal is furthered generated in accordance with the network enablement (step 706 of FIG. 7).  For example, each node of the audio network may be allocated time slots for receiving and/or transmitting data).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Nixon to incorporate the teachings of Breece, III and allow the multiple devices of Nixon to utilize a real-time clock signal to perform time slot allocations for the different devices.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of synchronizing the system with a real-time clock thus allowing the system to efficiently transmit latency/time sensitive data such as a real-time audio system (See Breece, III: Paragraph 0028).

Regarding claim 3, the combination of Nixon/Breece, III/Poledna/Wietfeldt teaches the method of claim 1. Nixon further teaches timing of a plurality of cycles in the coexistence management cycle (Paragraph 0023, Once the current time slot 38 reaches a predetermined maximum (e.g., equal to one minus the number of time slots in the schedule), the access request module 30 resets the current time slot 38 to zero). Nixon does not explicitly teach further comprising: receiving a clock signal independently of the serial bus, wherein the clock signal defines timing of a plurality of cycles in the coexistence management cycle.
Breece, III teaches wherein the clock signal (Fig. 2, Clk Received independent from Data line and output line; Paragraph 0041, additional terminals can be used to provide e.g., clock, enables, detect signaling, power, ground, additional channels of signal, etc), is provided by a clock source that is coupled to each device that is coupled to the serial bus (Fig. 6, 602, Source Node; Paragraph 0028, one tri-level signaling scheme is disclosed which enables a first bus node to provide clock and data signals to one or more other bus nodes and/or receive clock and data signals from any of the other bus nodes). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Nixon to incorporate the teachings of Breece, III and allow the multiple devices of Nixon to utilize a real-time clock signal to perform time slot allocations for the different devices.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of synchronizing the system with a real-time clock thus allowing the system to efficiently transmit latency/time sensitive data such as a real-time audio system (See Breece, III: Paragraph 0028).

Regarding claim 4, the combination of Nixon/Breece, III/Poledna/Wietfeldt teaches the method of claim 3. Nixon does not explicitly teach wherein the clock signal comprises a real time clock signal or a sleep clock signal coupled to each device that is coupled to the serial bus.
Breece, III teaches wherein the clock signal comprises a real time clock signal or a sleep clock signal (Fig. 2, Real-time Clock & Fig. 8, 804/808, Generate and transmit clock signal; Paragraph 0012, bus node arbitrating for control of the audio network, and transmitting a real-time clock with edge transitions, and data with logic levels).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Nixon to incorporate the teachings of Breece, III and allow the multiple devices of Nixon to utilize a real-time clock signal to perform time slot allocations for the different devices.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of synchronizing the system with a real-time clock thus allowing the system to efficiently transmit latency/time sensitive data such as a real-time audio system (See Breece, III: Paragraph 0028).

Regarding claim 5, the combination of Nixon/Breece, III/Poledna/Wietfeldt teaches the method of claim 1. Nixon further teaches the method further comprising: receiving a second datagram in a fourth time slot (Fig. 2) in the plurality of time slots (Fig. 3, 36, Access request); and identifying a transmitter of the second datagram based on position of the fourth time slot within the coexistence management cycle (Paragraph 0025, access control module 32 receives as input the access status 42.  Based on the access status 42, the access control module 32 generates access signals 44 to permit or deny the device 12a-12n access to the communication bus 18 (FIG. 1)).

Regarding claim 6, the combination of Nixon/Breece, III/Poledna/Wietfeldt teaches the method of claim 1. Nixon further teaches the method further comprising: maintaining slot information associating one or more time slots within the coexistence management cycle (Fig. 3, 34, Schedule Datastore) with identifiers of each device uniquely permitted (Paragraph 0024, access request module 30 evaluates the status indicator 26a-26n (e.g., the bit or other number of bits/bytes) associated with the device 12a-12n to see if it is set to one (or other value indicating TRUE)) to initiate transactions over the serial bus during one of the one or more time slots (Paragraph 0021, schedule datastore 34 stores the bus schedule 22 (FIG. 2).  As can be appreciated, the bus schedule 22 (FIG. 2) can be preconfigured and stored in the schedule datastore 34).

Regarding claim 9, the combination of Nixon/Breece, III/Poledna/Wietfeldt teaches the method of claim 1. Nixon teaches transmitting a second coexistence message in a second datagram over the serial bus during a fourth time slot in the plurality of time slots (Fig. 2, Timeslots), wherein the first device is uniquely permitted to initiate transactions over the serial bus during the fourth time slot (Paragraph 0018, FIG. 2, the bus schedule 22 includes one or more data elements 24a-24n associated with one or more time slots of the communication bus 18. Each data element 24a-24n stores status indicators (e.g., one bit, or other number of bits/bytes) 26a-26n. The status indicators 26a-26n are associated with a device 12a-12n on the communication bus 18 and are set to indicate whether the device 12-12n may have access to the communication bus at that time slot). 
Neither Nixon nor Breece, III does not teach transmitting data during a reserved timeslot without bus arbitration. 
 Poledna teaches transmitting a second coexistence message in a second datagram over the serial bus (Fig. 7, Serial Bus System; Paragraph 0044, FIG. 7 is a block diagram of one embodiment of cluster 700 of COTS FlexRay end nodes 702 in which a logical communication channel 704 is implemented using a bus or peer-to-peer topology) without bus arbitration during a fourth time slot in the plurality of time slots (Fig. 2 Time slots for bus system, 206-2, End node 1 during Static Segment 202), wherein the first device is uniquely permitted to initiate transactions over the serial bus during the fourth time slot (Paragraph 0027, static segment 202 in this example comprises a plurality of time slots 206 (individually labeled as 206-1, 206-2, 206-3, 206-4, 206-5, and 206-6).  Each of the end nodes 102 is assigned at least one time slot 206 in which to transmit). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Nixon to incorporate the teachings of Poledna and allow the use of static timeslots reserved for certain end nodes and the use the dynamic timeslots open for any timeslots to arbitrate over.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known Flexray protocol to perform TDMA communications that have reserved time slots for performing required start-up/initialization functions for the nodes (See Poledna: Paragraph 0026) while also having open time slots for performing arbitration for nodes that have service requirements (See Poledna: Paragraph 0027, FIG. 2, a minimum of two TDMA time slots 206-1 and 206-4 are assigned to the autocratic node 106 for transmitting cold-start and synchronization frames… fairness guarantees are to be provided during the dynamic segment 204).
The combination of Nixon/Breece, III/Poledna does not teach a coexistence message signaling an imminent RF interference action. 
Wietfeldt teaches wherein the second coexistence message signals an imminent action by the first device (Paragraph 0055, Devices that can interfere with one another may exchange coexistence management (CxM) messages to permit each device to signal imminent actions that may result in interference or conflict. CxM messages may be used to manage operation of shared components including a switch 322, LNA 324, 326, PA 318 and/or an antenna) that is capable of causing RF interference in at least one other device coupled to the serial bus (Paragraph 0055, Coexistence messages are transmitted in a multisystem platform to prevent or reduce instances of certain device types impinging on each other, including for example, switches 322, LNAs 324, 326, PAs 318 and other types of device that operate concurrently in a manner that can generate inter-device interference, or that could potentially cause damage to one or more active devices through high-power electromagnetic interference).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Nixon to incorporate the teachings of Wietfeldt and include coexistence messages that enable devices to warn each other of RF interference/damage.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the reduction of EMI and RFI interference in the serial bus system, thus reducing system errors (See Wietfeldt: Paragraph 0055). 

Regarding claim 11, Nixon teaches an apparatus for data communication comprising: an interface circuit adapted to couple the apparatus (Fig. 1, 12a) to a serial bus (Fig. 1, 18; Paragraph 0016, The data is communicated from one device 12a-12n to another device 12a-12n through a communication bus 18.  The communication bus 18 can be a parallel or a serial communication bus that is wired); a slot counter configured to monitor a coexistence management cycle that includes a plurality of time slots (Fig. 2, Time slots & Fig. 3 30, Access Request Module counting slots); and a processor (Fig. 1, 20; Paragraph 0017, the scheduling module 20 may also be implemented on all of the devices 12a-12n or a group of the devices 12a-12n) configured to: transmit a first datagram (Paragraph 0016, data is communicated from one device 12a-12n to another device 12a-12n through a communication bus 18) through the interface circuit (Fig. 1, 30, Access request module; Paragraph 0023, the access request module 30 increments the current time slot 38 after predetermined intervals of time pass (e.g., every x milliseconds).  Once the current time slot 38 reaches a predetermined maximum (e.g., equal to one minus the number of time slots in the schedule), the access request module 30 resets the current time slot 38 to zero); during a first time slot in the plurality of time slots (Fig. 3, 40 & 44, Access data; Paragraph 0022, When an access request 36 is received, the access request module 30 retrieves access data 40 that includes the status indicators 26a-26n (FIG. 2) from the bus schedule 22 (FIG. 1) that is stored in the schedule datastore 34), wherein the apparatus is uniquely permitted to initiate transactions (Fig. 4, 140, Device has permission?) over the serial bus during the first time slot (Paragraph 0018, Each data element 24a-24n stores status indicators (e.g., one bit, or other number of bits/bytes) 26a-26n.  The status indicators 26a-26n are associated with a device 12a-12n on the communication bus 18 and are set to indicate whether the device 12-12n may have access to the communication bus at that time slot); and participate in an arbitration procedure during a second time slot in the plurality of time slots (Paragraph 0020, sub-modules shown… may be combined and/or further partitioned to similarly arbitrate access to the communication bus), wherein more than one device coupled to the serial bus is permitted to initiate transactions during the second time slot (Fig. 2, 12a-12n; Paragraph 0018, devices 12a-123n with higher importance may have access to the communication bus 18 for all of the time slots while devices with lower importance may only have access to the communication bus 18 for a subset of time slots); and wherein a second device is uniquely permitted to initiate transactions over the serial bus during the third time slot (Fig. 2, 24c Timeslot; Paragraph 0018, status indicators 26a-26n are associated with a device 12a-12n on the communication bus 18 and are set to indicate whether the device 12-12n may have access to the communication bus at that time slot).
Nixon does not explicitly teach wherein duration of each time slot in the plurality of time slots is defined by cycle time of a clock signal received independently of the serial bus.
Breece, III teaches a plurality of time slots defined with reference to a clock signal (Paragraph 0076, the clock signal is furthered generated in accordance with the network enablement (step 706 of FIG. 7).  For example, each node of the audio network may be allocated time slots for receiving and/or transmitting data) received independently of the serial bus (Fig. 2, Clk Received independent from Data line and output line; Paragraph 0041, additional terminals can be used to provide e.g., clock, enables, detect signaling, power, ground, additional channels of signal, etc), wherein the clock signal is provided to each device coupled to the serial bus (Paragraph 0028, one tri-level signaling scheme is disclosed which enables a first bus node to provide clock and data signals to one or more other bus nodes and/or receive clock and data signals from any of the other bus nodes).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Nixon to incorporate the teachings of Breece, III and allow the multiple devices of Nixon to utilize a real-time clock signal to perform time slot allocations for the different devices.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of synchronizing the system with a real-time clock thus allowing the system to efficiently transmit latency/time sensitive data such as a real-time audio system (See Breece, III: Paragraph 0028).
Nixon teaches a plurality of timeslots that require arbitration to determine a node that can communicate on the timeslot. Breece, III teaches a clock signal used to allocate the timeslots. Neither Nixon nor Breece, III teaches transmitting data during a reserved timeslot without bus arbitration. 
 Poledna teaches transmit a first datagram over the serial bus (Fig. 7, Serial Bus System; Paragraph 0044, FIG. 7 is a block diagram of one embodiment of cluster 700 of COTS FlexRay end nodes 702 in which a logical communication channel 704 is implemented using a bus or peer-to-peer topology) without bus arbitration during a first time slot in the plurality of time slots (Fig. 2 Time slots for bus system, 206-2, End node 1 during Static Segment 202; Paragraph 0027, static segment 202 in this example comprises a plurality of time slots 206 (individually labeled as 206-1, 206-2, 206-3, 206-4, 206-5, and 206-6).  Each of the end nodes 102 is assigned at least one time slot 206 in which to transmit); participate in an arbitration procedure during a second time slot in the plurality of time slots (Paragraph 0031, where fairness guarantees are to be provided during the dynamic segment 204 of each FlexRay communication cycle 200, for each otherwise valid frame received from an end node 102 during the dynamic segment 204, the autocratic node 106 checks if that end node 102 has already transmitted more than its fair share), wherein more than one device coupled to the serial bus is permitted to initiate transactions during the second time slot (Fig. 2, 204, Dynamic segment; Paragraph 0027, During the dynamic segment 204, a mini-slot access method is used to provide the end nodes 102 with dynamic access to the communication channel.  As described below, the autocratic node 106 may be used to implement rate-based enforcement in those implementations and embodiments where fairness guarantees are to be provided during the dynamic segment 204); and refrain from initiating a transaction during a third time slot in the plurality of time slots, wherein the second device is uniquely permitted to initiate transactions over the serial bus during the third time slot (Fig. 2, 206-3, Third time slot for End node 2; Paragraph 0027, schedule 200 comprises a FlexRay communication cycle, which for each round, specifies a static segment 202 and a dynamic segment 204.  A TDMA access scheme is used during the static segment 202). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Nixon in view of Breece, III to incorporate the teachings of Poledna and allow the use of static timeslots reserved for certain end nodes and the use the dynamic timeslots open for any timeslots to arbitrate over.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known Flexray protocol to perform TDMA communications that have reserved time slots for performing required start-up/initialization functions for the nodes (See Poledna: Paragraph 0026) while also having open time slots for performing arbitration for nodes that have service requirements (See Poledna: Paragraph 0027, FIG. 2, a minimum of two TDMA time slots 206-1 and 206-4 are assigned to the autocratic node 106 for transmitting cold-start and synchronization frames… fairness guarantees are to be provided during the dynamic segment 204).
The combination of Nixon/Breece, III/Poledna does not explicitly teach wherein the first coexistence message indicates an imminent action from a first device that will cause RF damage to another device on the serial bus.
Wietfeldt teaches wherein the first coexistence message signals an imminent RF transmission to be initiated by the apparatus (Paragraph 0055, Devices that can interfere with one another may exchange coexistence management (CxM) messages to permit each device to signal imminent actions that may result in interference or conflict. CxM messages may be used to manage operation of shared components including a switch 322, LNA 324, 326, PA 318 and/or an antenna) is capable of causing damage to one or more other devices coupled to the serial bus (Fig. 3, RFFE Serial Bus; Paragraph 0055, Coexistence messages are transmitted in a multisystem platform to prevent or reduce instances of certain device types impinging on each other, including for example, switches 322, LNAs 324, 326, PAs 318 and other types of device that operate concurrently in a manner that can generate inter-device interference, or that could potentially cause damage to one or more active devices through high-power electromagnetic interference).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Nixon/Breece, III/Poledna to incorporate the teachings of Wietfeldt and include coexistence messages that enable devices to warn each other of RF interference/damage.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the reduction of EMI and RFI interference in the serial bus system, thus reducing system errors (See Wietfeldt: Paragraph 0055). 

Regarding claim 12, the combination of Nixon/Breece, III/Poledna/Wietfeldt teaches the apparatus of claim 11. Nixon further teaches wherein each time slot repeats at a rate defined by a number of time slots included in the coexistence management cycle (Paragraph 0023, Once the current time slot 38 reaches a predetermined maximum (e.g., equal to one minus the number of time slots in the schedule), the access request module 30 resets the current time slot 38 to zero). Nixon does not explicitly teach wherein duration of each time slot in the plurality of time slots is defined by cycle time of a clock signal received independently of the serial bus.
Breece, III teaches wherein duration of each time slot in the plurality of time slots is defined by cycle time of the clock signal (Paragraph 0076, the clock signal is furthered generated in accordance with the network enablement (step 706 of FIG. 7).  For example, each node of the audio network may be allocated time slots for receiving and/or transmitting data).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Nixon to incorporate the teachings of Breece, III and allow the multiple devices of Nixon to utilize a real-time clock signal to perform time slot allocations for the different devices.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of synchronizing the system with a real-time clock thus allowing the system to efficiently transmit latency/time sensitive data such as a real-time audio system (See Breece, III: Paragraph 0028).

Regarding claim 13, the combination of Nixon/Breece, III/Poledna/Wietfeldt teaches the apparatus of claim 11. Nixon further teaches timing of a plurality of cycles in the coexistence management cycle (Paragraph 0023, Once the current time slot 38 reaches a predetermined maximum (e.g., equal to one minus the number of time slots in the schedule), the access request module 30 resets the current time slot 38 to zero). Nixon does not explicitly teach further wherein the processor is further configured to: provide a clock signal that is received independently of the serial bus to the slot counter, wherein the clock signal defines timing of a plurality of cycles in the coexistence management cycle.
Breece, III teaches wherein the processor is further configured to: provide the clock signal to the slot counter (Fig. 2, Clk Received independent from Data line and output line; Paragraph 0041, additional terminals can be used to provide e.g., clock, enables, detect signaling, power, ground, additional channels of signal, etc), wherein the clock signal (Paragraph 0050, in one exemplary TDM scheme, a time interval (or time domain) is divided into several recurrent time slots of fixed length) is provided by a clock source coupled to each device that is coupled to the serial bus (Fig. 6, 602, Source Node; Paragraph 0028, one tri-level signaling scheme is disclosed which enables a first bus node to provide clock and data signals to one or more other bus nodes and/or receive clock and data signals from any of the other bus nodes).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Nixon to incorporate the teachings of Breece, III and allow the multiple devices of Nixon to utilize a real-time clock signal to perform time slot allocations for the different devices in the slot counter of Nixon.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of synchronizing the system with a real-time clock thus allowing the system to efficiently transmit latency/time sensitive data such as a real-time audio system (See Breece, III: Paragraph 0028).

Regarding claim 14, the combination of Nixon/Breece, III/Poledna/Wietfeldt teaches the apparatus of claim 13. Nixon does not explicitly teach wherein the clock signal comprises a real time clock signal or a sleep clock signal coupled to each device that is coupled to the serial bus.
Breece, III teaches wherein the clock signal comprises a real time clock signal or a sleep clock signal (Fig. 2, Real-time Clock & Fig. 8, 804/808, Generate and transmit clock signal; Paragraph 0012, bus node arbitrating for control of the audio network, and transmitting a real-time clock with edge transitions, and data with logic levels).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Nixon to incorporate the teachings of Breece, III and allow the multiple devices of Nixon to utilize a real-time clock signal to perform time slot allocations for the different devices.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of synchronizing the system with a real-time clock thus allowing the system to efficiently transmit latency/time sensitive data such as a real-time audio system (See Breece, III: Paragraph 0028).

Regarding claim 15, the combination of Nixon/Breece, III/Poledna/Wietfeldt teaches the apparatus of claim 11. Nixon further teaches wherein the processor is further configured to: receive a second datagram in a fourth time slot (Fig. 2) in the plurality of time slots (Fig. 3, 36, Access request); and identify a transmitter of the second datagram based on position of the fourth time slot within the coexistence management cycle (Paragraph 0025, access control module 32 receives as input the access status 42.  Based on the access status 42, the access control module 32 generates access signals 44 to permit or deny the device 12a-12n access to the communication bus 18 (FIG. 1)).

Regarding claim 16, the combination of Nixon/Breece, III/Poledna/Wietfeldt teaches the apparatus of claim 11. Nixon further teaches wherein the processor is further configured to: maintain slot information associating one or more time slots within the coexistence management cycle (Fig. 3, 34, Schedule Datastore) with identifiers of each device uniquely permitted (Paragraph 0024, access request module 30 evaluates the status indicator 26a-26n (e.g., the bit or other number of bits/bytes) associated with the device 12a-12n to see if it is set to one (or other value indicating TRUE)) to initiate transactions over the serial bus during one of the one or more time slots (Paragraph 0021, schedule datastore 34 stores the bus schedule 22 (FIG. 2).  As can be appreciated, the bus schedule 22 (FIG. 2) can be preconfigured and stored in the schedule datastore 34).

Regarding claim 19, the combination of Nixon/Breece, III/Poledna/Wietfeldt teaches the apparatus of claim 11. Nixon teaches wherein the processor is further configured to: transmit a second coexistence message in a second datagram over the serial bus during a fourth time slot in the plurality of time slots (Fig. 2, Timeslots), wherein the first device is uniquely permitted to initiate transactions over the serial bus during the fourth time slot (Paragraph 0018, FIG. 2, the bus schedule 22 includes one or more data elements 24a-24n associated with one or more time slots of the communication bus 18. Each data element 24a-24n stores status indicators (e.g., one bit, or other number of bits/bytes) 26a-26n. The status indicators 26a-26n are associated with a device 12a-12n on the communication bus 18 and are set to indicate whether the device 12-12n may have access to the communication bus at that time slot). 
Neither Nixon nor Breece, III teaches transmitting data during a reserved timeslot without bus arbitration. 
 Poledna teaches transmit a second coexistence message in a second datagram over the serial bus (Fig. 7, Serial Bus System; Paragraph 0044, FIG. 7 is a block diagram of one embodiment of cluster 700 of COTS FlexRay end nodes 702 in which a logical communication channel 704 is implemented using a bus or peer-to-peer topology) without bus arbitration during a fourth time slot in the plurality of time slots (Fig. 2 Time slots for bus system, 206-2, End node 1 during Static Segment 202), wherein the first device is uniquely permitted to initiate transactions over the serial bus during the fourth time slot (Paragraph 0027, static segment 202 in this example comprises a plurality of time slots 206 (individually labeled as 206-1, 206-2, 206-3, 206-4, 206-5, and 206-6).  Each of the end nodes 102 is assigned at least one time slot 206 in which to transmit). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Nixon in view of Breece, III to incorporate the teachings of Poledna and allow the use of static timeslots reserved for certain end nodes and the use the dynamic timeslots open for any timeslots to arbitrate over.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known Flexray protocol to perform TDMA communications that have reserved time slots for performing required start-up/initialization functions for the nodes (See Poledna: Paragraph 0026) while also having open time slots for performing arbitration for nodes that have service requirements (See Poledna: Paragraph 0027, FIG. 2, a minimum of two TDMA time slots 206-1 and 206-4 are assigned to the autocratic node 106 for transmitting cold-start and synchronization frames… fairness guarantees are to be provided during the dynamic segment 204).
The combination of Nixon/Breece, III/Poledna does not teach a coexistence message signaling an imminent RF interference action. 
Wietfeldt teaches wherein the second coexistence message signals an imminent action by the apparatus (Paragraph 0055, Devices that can interfere with one another may exchange coexistence management (CxM) messages to permit each device to signal imminent actions that may result in interference or conflict. CxM messages may be used to manage operation of shared components including a switch 322, LNA 324, 326, PA 318 and/or an antenna) is capable of causing RF interference in at least one other device coupled to the serial bus (Paragraph 0055, Coexistence messages are transmitted in a multisystem platform to prevent or reduce instances of certain device types impinging on each other, including for example, switches 322, LNAs 324, 326, PAs 318 and other types of device that operate concurrently in a manner that can generate inter-device interference, or that could potentially cause damage to one or more active devices through high-power electromagnetic interference).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Nixon/Breece, III/Poledna to incorporate the teachings of Wietfeldt and include coexistence messages that enable devices to warn each other of RF interference/damage.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the reduction of EMI and RFI interference in the serial bus system, thus reducing system errors (See Wietfeldt: Paragraph 0055). 

Claims 7, 17, 21-23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon (US 2014/0032804) in view of Breece, III (US 2014/0281076) in view of Poledna (US 2009/0141744) in view of Wietfeldt (US 2019/0129881) and further in view of Forest (US 2005/0141565).

Regarding claim 7, the combination of Nixon/Breece, III/Poledna/Wietfeldt teaches the method of claim 6. The combination of Nixon/Breece, III/Poledna/Wietfeldt does not explicitly teach the slot schedule information being received from a master device during a bus inactive state. 
Forest teaches the method further comprising: receiving the slot information from a master device (Fig. 62; Paragraph 1602, In order to establish a global media access schedule, the initial synchronization of the periodic TDMA schedule must be coordinated among all connected communication nodes… Paragraph 1603, During integration the node has to adapt its own clock to the global clock (rate and offset) and has to make its cycle time consistent with the global schedule observable at the network) while the coexistence management cycle is disabled (Paragraph 1425, protocol defines a wakeup pattern that, if sent over the bus without error, causes all other nodes to wake up.  The communication controller provides the Host a procedure to transmit this pattern on its channels); receiving a start command from the master device that initiates the coexistence management cycle (Paragraph 1277, With Single Master Clock Synchronization, each node individually synchronizes itself to the cluster by observing the timing of transmitted sync frames from the clock sync master); and commencing monitoring of the coexistence management cycle after receiving the start command (Paragraph 1603, Afterwards, these settings are checked for consistency with all available network nodes.  Only if these checks are passed, can the node leave the integration phase and actively participate in communication).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Nixon/Breece, III/Poledna/Wietfeldt to incorporate the teachings of Forest and allow a master device of Nixon to reset/disable the communication scheduling between devices and enable the configuration of a new schedule.   
One of ordinary skill in the art would be motivated to make the modifications in order to reconfigure the bus schedules between devices (See Forest: Figure 64, TDMA schedule) thus preventing deviations from occurring that could cause errors in the system (See Forest: Paragraph 0013 & Paragraph 1437). 

Regarding claim 17, the combination of Nixon/Breece, III/Poledna/Wietfeldt teaches the apparatus of claim 16. The combination of Nixon/Breece, III/Poledna/Wietfeldt does not explicitly teach the slot schedule information being received from a master device during a bus inactive state. 
Forest teaches wherein the processor is further configured to: receive the slot information from a master device (Fig. 62; Paragraph 1602, In order to establish a global media access schedule, the initial synchronization of the periodic TDMA schedule must be coordinated among all connected communication nodes… Paragraph 1603, During integration the node has to adapt its own clock to the global clock (rate and offset) and has to make its cycle time consistent with the global schedule observable at the network) while the coexistence management cycle is disabled (Paragraph 1425, protocol defines a wakeup pattern that, if sent over the bus without error, causes all other nodes to wake up.  The communication controller provides the Host a procedure to transmit this pattern on its channels); receive a start command from the master device that initiates the coexistence management cycle (Paragraph 1277, With Single Master Clock Synchronization, each node individually synchronizes itself to the cluster by observing the timing of transmitted sync frames from the clock sync master); and commence monitoring of the coexistence management cycle after receiving the start command (Paragraph 1603, Afterwards, these settings are checked for consistency with all available network nodes.  Only if these checks are passed, can the node leave the integration phase and actively participate in communication).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Nixon/Breece, III/Poledna/Wietfeldt to incorporate the teachings of Forest and allow a master device of Nixon to reset/disable the communication scheduling between devices and enable the configuration of a new schedule.   
One of ordinary skill in the art would be motivated to make the modifications in order to reconfigure the bus schedules between devices (See Forest: Figure 64, TDMA schedule) thus preventing deviations from occurring that could cause errors in the system (See Forest: Paragraph 0013 & Paragraph 1437). 

Regarding claim 21, Nixon teaches a method of data communication at a master device (Fig. 1, 12a) coupled to a serial bus (Fig. 1, 18; Paragraph 0016, The data is communicated from one device 12a-12n to another device 12a-12n through a communication bus 18.  The communication bus 18 can be a parallel or a serial communication bus that is wired), comprising: assigning a plurality of time slots in a coexistence management cycle to a plurality of devices coupled to the serial bus such that each of the plurality of devices is uniquely permitted to initiate transactions over the serial bus during one of the plurality of time slots (Fig. 1, 30, Access request module; Paragraph 0023, the access request module 30 increments the current time slot 38 after predetermined intervals of time pass (e.g., every x milliseconds).  Once the current time slot 38 reaches a predetermined maximum (e.g., equal to one minus the number of time slots in the schedule), the access request module 30 resets the current time slot 38 to zero), and wherein certain time slots are configured (Fig. 2, Timeslots); configuring each of the plurality of devices with slot information associating the plurality of time slots with identifiers of devices uniquely permitted to initiate transactions over the serial bus during assigned time slots (Fig. 3, 34; Paragraph 0021, the bus schedule 22 (FIG. 2) can be preconfigured and stored in the schedule datastore 34, and/or can be configurable based on devices 12a-12n (FIG. 1) that may be added to or removed from the communication bus 18 (FIG. 1))(Paragraph 0018, Each data element 24a-24n stores status indicators (e.g., one bit, or other number of bits/bytes) 26a-26n.  The status indicators 26a-26n are associated with a device 12a-12n on the communication bus 18 and are set to indicate whether the device 12-12n may have access to the communication bus at that time slot); transmitting a first command over a serial bus; and transmitting a second command over the serial bus (Fig. 2, 12a-12n; Paragraph 0018, devices 12a-123n with higher importance may have access to the communication bus 18 for all of the time slots while devices with lower importance may only have access to the communication bus 18 for a subset of time slots), wherein for each occurrence of the coexistence management cycle: the first and the second devices are uniquely permitted to initiate transactions over the serial bus during a third time slot (Fig. 2, 24c Timeslot; Paragraph 0018, status indicators 26a-26n are associated with a device 12a-12n on the communication bus 18 and are set to indicate whether the device 12-12n may have access to the communication bus at that time slot), and wherein the first device is configured to use the first time slot of an occurrence of the coexistence management cycle to transmit messages to one or more other devices coupled to the serial bus (Paragraph 0019, If the status indicator 26a-26n indicates that the device 12a-12n may have access to the communication bus 18 at the particular time slot, the scheduling module 20 grants the device 12a-12n access to the communication bus 18).
Nixon does not explicitly teach wherein duration of each time slot in the plurality of time slots is defined by cycle time of a clock signal received independently of the serial bus.
Breece, III teaches receiving a clock signal independently of the serial bus (Fig. 2, Clk Received independent from Data line and output line; Paragraph 0041, additional terminals can be used to provide e.g., clock, enables, detect signaling, power, ground, additional channels of signal, etc), wherein the clock signal is provided to each device coupled to the serial bus (Paragraph 0028, one tri-level signaling scheme is disclosed which enables a first bus node to provide clock and data signals to one or more other bus nodes and/or receive clock and data signals from any of the other bus nodes); wherein the plurality of time slots is defined with reference to the clock signal (Paragraph 0076, the clock signal is furthered generated in accordance with the network enablement (step 706 of FIG. 7).  For example, each node of the audio network may be allocated time slots for receiving and/or transmitting data).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Nixon to incorporate the teachings of Breece, III and allow the multiple devices of Nixon to utilize a real-time clock signal to perform time slot allocations for the different devices.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of synchronizing the system with a real-time clock thus allowing the system to efficiently transmit latency/time sensitive data such as a real-time audio system (See Breece, III: Paragraph 0028).
Nixon teaches a plurality of timeslots that require arbitration to determine a node that can communicate on the timeslot. Breece, III teaches a clock signal used to allocate the timeslots. Neither Nixon nor Breece, III teaches transmitting data during a reserved timeslot without bus arbitration. 
 Poledna teaches wherein for each coexistence management cycle (Fig. 2): a first device in the plurality of devices is uniquely permitted to initiate transactions over the serial bus (Fig. 7, Serial Bus System; Paragraph 0044, FIG. 7 is a block diagram of one embodiment of cluster 700 of COTS FlexRay end nodes 702 in which a logical communication channel 704 is implemented using a bus or peer-to-peer topology) without bus arbitration during a first time slot (Fig. 2 Time slots for bus system, 206-2, End node 1 during Static Segment 202; Paragraph 0027, static segment 202 in this example comprises a plurality of time slots 206 (individually labeled as 206-1, 206-2, 206-3, 206-4, 206-5, and 206-6).  Each of the end nodes 102 is assigned at least one time slot 206 in which to transmit), the first device is configured to refrain from initiating a transaction during a second time slot (Paragraph 0027, exemplary schedule 200 comprises a FlexRay communication cycle, which for each round, specifies a static segment 202 and a dynamic segment 204), a second device in the plurality of devices is uniquely permitted to initiate transactions over the serial bus without bus arbitration during the second time slot (Fig. 2, Timeslot 206-3 reserved for End Node 2), and the first device and the second device are configured to initiate transactions during a third time slot (Fig. 2, 204, Dynamic segment; Paragraph 0027, During the dynamic segment 204, a mini-slot access method is used to provide the end nodes 102 with dynamic access to the communication channel.  As described below, the autocratic node 106 may be used to implement rate-based enforcement in those implementations and embodiments where fairness guarantees are to be provided during the dynamic segment 204). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Nixon in view of Breece, III to incorporate the teachings of Poledna and allow the use of static timeslots reserved for certain end nodes and the use the dynamic timeslots open for any timeslots to arbitrate over.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known Flexray protocol to perform TDMA communications that have reserved time slots for performing required start-up/initialization functions for the nodes (See Poledna: Paragraph 0026) while also having open time slots for performing arbitration for nodes that have service requirements (See Poledna: Paragraph 0027, FIG. 2, a minimum of two TDMA time slots 206-1 and 206-4 are assigned to the autocratic node 106 for transmitting cold-start and synchronization frames… fairness guarantees are to be provided during the dynamic segment 204).
Nixon teaches certain timeslots. The combination of Nixon/Breece, III/Poledna does not teach signaling messages about RFI interference and damage. 
Wietfeldt teaches wherein the first device is configured to use the occurrence of the coexistence management cycle (Paragraph 0056, Datagram structures for different protocols define certain common features, including addressing used to select devices to receive or transmit data, clock generation and management) to transmit messages that signal when an imminent RF transmission to be initiated by the first device   (Paragraph 0055, Devices that can interfere with one another may exchange coexistence management (CxM) messages to permit each device to signal imminent actions that may result in interference or conflict. CxM messages may be used to manage operation of shared components including a switch 322, LNA 324, 326, PA 318 and/or an antenna) is capable of causing damage to one or more other devices coupled to the serial bus (Paragraph 0055, Coexistence messages are transmitted in a multisystem platform to prevent or reduce instances of certain device types impinging on each other, including for example, switches 322, LNAs 324, 326, PAs 318 and other types of device that operate concurrently in a manner that can generate inter-device interference, or that could potentially cause damage to one or more active devices through high-power electromagnetic interference).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Nixon/Breece, III/Poledna to incorporate the teachings of Wietfeldt and include coexistence messages that enable devices to warn each other of RF interference/damage.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the reduction of EMI and RFI interference in the serial bus system, thus reducing system errors (See Wietfeldt: Paragraph 0055). 
Nixon teaches determining if a device can transmit an access request based on status indicators of a request, and allowing identified devices to transmit during a given timeslot and being able to transmit a first/second command over a serial bus. The combination of Nixon/Breece, III/Poledna/Wietfeldt does not explicitly teach the first command resetting each device nor that second command initiating the monitoring circuit in each device. 
Forest teaches transmitting a first command over the serial bus, the first command being configured to cause a coexistence management cycle monitoring circuit to be reset in each of the plurality of devices (Fig. 62, Coldstart; Paragraph 1425, protocol defines a wakeup pattern that, if sent over the bus without error, causes all other nodes to wake up.  The communication controller provides the Host a procedure to transmit this pattern on its channels… Paragraph 1602, In order to establish a global media access schedule, the initial synchronization of the periodic TDMA schedule must be coordinated among all connected communication nodes; i.e. coordinated synchronization is a reset); and transmitting a second command over the serial bus, the second command being configured to cause the coexistence management cycle monitoring circuit to be initiated in each of the plurality of devices (Paragraph 1277, With Single Master Clock Synchronization, each node individually synchronizes itself to the cluster by observing the timing of transmitted sync frames from the clock sync master… Paragraph 1603, Afterwards, these settings are checked for consistency with all available network nodes.  Only if these checks are passed, can the node leave the integration phase and actively participate in communication).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Nixon/Breece, III/Poledna/Wietfeldt to incorporate the teachings of Forest and allow a master device of Nixon to reset/disable the communication scheduling between devices and enable the configuration of a new schedule.   
One of ordinary skill in the art would be motivated to make the modifications in order to reconfigure the bus schedules between devices (See Forest: Figure 64, TDMA schedule) thus preventing deviations from occurring that could cause errors in the system (See Forest: Paragraph 0013 & Paragraph 1437). 

Regarding claim 22, the combination of Nixon/Breece, III/Poledna/Wietfeldt/Forest teaches the method of claim 21. Nixon further teaches wherein each time slot repeats at a rate defined by a number of time slots included in the coexistence management cycle (Paragraph 0023, Once the current time slot 38 reaches a predetermined maximum (e.g., equal to one minus the number of time slots in the schedule), the access request module 30 resets the current time slot 38 to zero). Nixon does not explicitly teach wherein duration of each time slot in the plurality of time slots is defined by cycle time of a clock signal received independently of the serial bus.
Breece, III teaches wherein each time slot in the plurality of time slots has a duration that is defined by period of a real time clock signal or a sleep clock signal (Paragraph 0076, the clock signal is furthered generated in accordance with the network enablement (step 706 of FIG. 7).  For example, each node of the audio network may be allocated time slots for receiving and/or transmitting data).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Nixon to incorporate the teachings of Breece, III and allow the multiple devices of Nixon to utilize a real-time clock signal to perform time slot allocations for the different devices.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of synchronizing the system with a real-time clock thus allowing the system to efficiently transmit latency/time sensitive data such as a real-time audio system (See Breece, III: Paragraph 0028).

Regarding claim 23, the combination of Nixon/Breece, III/Poledna/Wietfeldt/Forest teaches the method of claim 21. Nixon teaches the method further comprising: configuring one or more arbitrable time slots in the coexistence management cycle (Fig. 2, Timeslots; Paragraph 0020, sub-modules shown… may be combined and/or further partitioned to similarly arbitrate access to the communication bus), including the third time slot (Fig. 2, 24c, Third time slot), wherein more than one device coupled to the serial bus is permitted to initiate transactions during the one or more arbitrable time slots (Fig. 2, 12a-12n; Paragraph 0018, devices 12a-123n with higher importance may have access to the communication bus 18 for all of the time slots while devices with lower importance may only have access to the communication bus 18 for a subset of time slots).

Regarding claim 26, Nixon teaches an apparatus for data communication (Fig. 1, 12a) comprising: an interface circuit adapted to couple the apparatus to a serial bus (Fig. 1, 18; Paragraph 0016, The data is communicated from one device 12a-12n to another device 12a-12n through a communication bus 18.  The communication bus 18 can be a parallel or a serial communication bus that is wired), and a processor configured to: assign a plurality of time slots in a coexistence management cycle to a plurality of devices coupled to the serial bus such that each of the plurality of devices is uniquely permitted to initiate transactions over the serial bus during one of the plurality of time slots (Fig. 1, 30, Access request module; Paragraph 0023, the access request module 30 increments the current time slot 38 after predetermined intervals of time pass (e.g., every x milliseconds).  Once the current time slot 38 reaches a predetermined maximum (e.g., equal to one minus the number of time slots in the schedule), the access request module 30 resets the current time slot 38 to zero); and wherein certain time slots are configured to carry coexistence messages (Fig. 2, Time slots for Messaging); configure each of the plurality of devices with slot information associating the plurality of time slots with identifiers of devices uniquely permitted to initiate transactions over the serial bus during assigned time slots (Fig. 3, 34; Paragraph 0021, the bus schedule 22 (FIG. 2) can be preconfigured and stored in the schedule datastore 34, and/or can be configurable based on devices 12a-12n (FIG. 1) that may be added to or removed from the communication bus 18 (FIG. 1))(Paragraph 0018, Each data element 24a-24n stores status indicators (e.g., one bit, or other number of bits/bytes) 26a-26n.  The status indicators 26a-26n are associated with a device 12a-12n on the communication bus 18 and are set to indicate whether the device 12-12n may have access to the communication bus at that time slot); transmit a first command over a serial bus; and transmit a second command over the serial bus (Fig. 2, 12a-12n; Paragraph 0018, devices 12a-123n with higher importance may have access to the communication bus 18 for all of the time slots while devices with lower importance may only have access to the communication bus 18 for a subset of time slots), wherein for each occurrence of the coexistence management cycle: the first and the second devices are configured to initiate transactions during the third time slot (Fig. 2, 24c Timeslot; Paragraph 0018, status indicators 26a-26n are associated with a device 12a-12n on the communication bus 18 and are set to indicate whether the device 12-12n may have access to the communication bus at that time slot), and wherein the first device is configured to use the first time slot of an occurrence of the coexistence management cycle to transmit messages to one or more other devices coupled to the serial bus (Paragraph 0019, If the status indicator 26a-26n indicates that the device 12a-12n may have access to the communication bus 18 at the particular time slot, the scheduling module 20 grants the device 12a-12n access to the communication bus 18).
Nixon does not explicitly teach wherein duration of each time slot in the plurality of time slots is defined by cycle time of a clock signal received independently of the serial bus.
Breece, III teaches wherein the plurality of time slots is defined with reference to a clock signal (Paragraph 0076, the clock signal is furthered generated in accordance with the network enablement (step 706 of FIG. 7).  For example, each node of the audio network may be allocated time slots for receiving and/or transmitting data) received independently of the serial bus (Fig. 2, Clk Received independent from Data line and output line; Paragraph 0041, additional terminals can be used to provide e.g., clock, enables, detect signaling, power, ground, additional channels of signal, etc), and wherein the clock signal is provided to each device coupled to the serial bus (Paragraph 0028, one tri-level signaling scheme is disclosed which enables a first bus node to provide clock and data signals to one or more other bus nodes and/or receive clock and data signals from any of the other bus nodes).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Nixon to incorporate the teachings of Breece, III and allow the multiple devices of Nixon to utilize a real-time clock signal to perform time slot allocations for the different devices.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of synchronizing the system with a real-time clock thus allowing the system to efficiently transmit latency/time sensitive data such as a real-time audio system (See Breece, III: Paragraph 0028).
Nixon teaches a plurality of timeslots that require arbitration to determine a node that can communicate on the timeslot. Breece, III teaches a clock signal used to allocate the timeslots. Neither Nixon nor Breece, III teaches transmitting data during a reserved timeslot without bus arbitration. 
 Poledna teaches wherein for each coexistence management cycle (Fig. 2): a first device in the plurality of devices is uniquely permitted to initiate transactions over the serial bus (Fig. 7, Serial Bus System; Paragraph 0044, FIG. 7 is a block diagram of one embodiment of cluster 700 of COTS FlexRay end nodes 702 in which a logical communication channel 704 is implemented using a bus or peer-to-peer topology) without bus arbitration during a first time slot (Fig. 2 Time slots for bus system, 206-2, End node 1 during Static Segment 202; Paragraph 0027, static segment 202 in this example comprises a plurality of time slots 206 (individually labeled as 206-1, 206-2, 206-3, 206-4, 206-5, and 206-6).  Each of the end nodes 102 is assigned at least one time slot 206 in which to transmit), the first device is configured to refrain from initiating a transaction during a second time slot (Paragraph 0027, exemplary schedule 200 comprises a FlexRay communication cycle, which for each round, specifies a static segment 202 and a dynamic segment 204), a second device in the plurality of devices is uniquely permitted to initiate transactions over the serial bus without bus arbitration during the second time slot (Fig. 2, Timeslot 206-3 reserved for End Node 2), and the first device and the second device are configured to initiate transactions during a third time slot (Fig. 2, 204, Dynamic segment; Paragraph 0027, During the dynamic segment 204, a mini-slot access method is used to provide the end nodes 102 with dynamic access to the communication channel.  As described below, the autocratic node 106 may be used to implement rate-based enforcement in those implementations and embodiments where fairness guarantees are to be provided during the dynamic segment 204). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Nixon in view of Breece, III to incorporate the teachings of Poledna and allow the use of static timeslots reserved for certain end nodes and the use the dynamic timeslots open for any timeslots to arbitrate over.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known Flexray protocol to perform TDMA communications that have reserved time slots for performing required start-up/initialization functions for the nodes (See Poledna: Paragraph 0026) while also having open time slots for performing arbitration for nodes that have service requirements (See Poledna: Paragraph 0027, FIG. 2, a minimum of two TDMA time slots 206-1 and 206-4 are assigned to the autocratic node 106 for transmitting cold-start and synchronization frames… fairness guarantees are to be provided during the dynamic segment 204).
Nixon teaches certain timeslots. The combination of Nixon/Breece, III/Poledna does not teach signaling messages about RFI interference and damage. 
Wietfeldt teaches wherein the first device is configured to use the occurrence of the coexistence management cycle (Paragraph 0056, Datagram structures for different protocols define certain common features, including addressing used to select devices to receive or transmit data, clock generation and management) to transmit messages that signal when an imminent RF transmission to be initiated by the first device   (Paragraph 0055, Devices that can interfere with one another may exchange coexistence management (CxM) messages to permit each device to signal imminent actions that may result in interference or conflict. CxM messages may be used to manage operation of shared components including a switch 322, LNA 324, 326, PA 318 and/or an antenna) is capable of causing damage to one or more other devices coupled to the serial bus (Paragraph 0055, Coexistence messages are transmitted in a multisystem platform to prevent or reduce instances of certain device types impinging on each other, including for example, switches 322, LNAs 324, 326, PAs 318 and other types of device that operate concurrently in a manner that can generate inter-device interference, or that could potentially cause damage to one or more active devices through high-power electromagnetic interference).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Nixon/Breece, III/Poledna to incorporate the teachings of Wietfeldt and include coexistence messages that enable devices to warn each other of RF interference/damage.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the reduction of EMI and RFI interference in the serial bus system, thus reducing system errors (See Wietfeldt: Paragraph 0055). 
Nixon teaches determining if a device can transmit an access request based on status indicators of a request, and allowing identified devices to transmit during a given timeslot and being able to transmit a first/second command over a serial bus. The combination of Nixon/Breece, III/Poledna/Wietfeldt does not explicitly teach the first command resetting each device nor that second command initiating the monitoring circuit in each device. 
Forest teaches transmit a first command over the serial bus, the first command being configured to cause a coexistence management cycle monitoring circuit to be reset in each of the plurality of devices (Fig. 62, Coldstart; Paragraph 1425, protocol defines a wakeup pattern that, if sent over the bus without error, causes all other nodes to wake up.  The communication controller provides the Host a procedure to transmit this pattern on its channels… Paragraph 1602, In order to establish a global media access schedule, the initial synchronization of the periodic TDMA schedule must be coordinated among all connected communication nodes); and transmit a second command over the serial bus, the second command being configured to cause the coexistence management cycle monitoring circuit to be initiated in each of the plurality of devices (Paragraph 1277, With Single Master Clock Synchronization, each node individually synchronizes itself to the cluster by observing the timing of transmitted sync frames from the clock sync master… Paragraph 1603, Afterwards, these settings are checked for consistency with all available network nodes.  Only if these checks are passed, can the node leave the integration phase and actively participate in communication).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Nixon/Breece, III/Poledna/Wietfeldt to incorporate the teachings of Forest and allow a master device of Nixon to reset/disable the communication scheduling between devices and enable the configuration of a new schedule.   
One of ordinary skill in the art would be motivated to make the modifications in order to reconfigure the bus schedules between devices (See Forest: Figure 64, TDMA schedule) thus preventing deviations from occurring that could cause errors in the system (See Forest: Paragraph 0013 & Paragraph 1437). 

Regarding claim 27, the combination of Nixon/Breece, III/Poledna/Wietfeldt/Forest teaches the apparatus of claim 26. Nixon further teaches wherein each time slot repeats at a rate defined by a number of time slots included in the coexistence management cycle (Paragraph 0023, Once the current time slot 38 reaches a predetermined maximum (e.g., equal to one minus the number of time slots in the schedule), the access request module 30 resets the current time slot 38 to zero). Nixon does not explicitly teach wherein duration of each time slot in the plurality of time slots is defined by cycle time of a clock signal received independently of the serial bus.
Breece, III teaches wherein each time slot in the plurality of time slots has a duration that is defined by period of a real time clock signal or a sleep clock signal (Paragraph 0076, the clock signal is furthered generated in accordance with the network enablement (step 706 of FIG. 7).  For example, each node of the audio network may be allocated time slots for receiving and/or transmitting data).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Nixon to incorporate the teachings of Breece, III and allow the multiple devices of Nixon to utilize a real-time clock signal to perform time slot allocations for the different devices.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of synchronizing the system with a real-time clock thus allowing the system to efficiently transmit latency/time sensitive data such as a real-time audio system (See Breece, III: Paragraph 0028).

Regarding claim 28, the combination of Nixon/Breece, III/Poledna/Wietfeldt/Forest teaches the apparatus of claim 26. Nixon teaches wherein the processor is further configured to: configure one or more arbitrable time slots in the coexistence management cycle (Fig. 2, Timeslots; Paragraph 0020, sub-modules shown… may be combined and/or further partitioned to similarly arbitrate access to the communication bus), including the third time slot (Fig. 2, 24c, Third time slot), wherein more than one device coupled to the serial bus is permitted to initiate transactions during the one or more arbitrable time slots (Fig. 2, 12a-12n; Paragraph 0018, devices 12a-123n with higher importance may have access to the communication bus 18 for all of the time slots while devices with lower importance may only have access to the communication bus 18 for a subset of time slots).

Claims 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon (US 2014/0032804) in view of Breece, III (US 2014/0281076) in view of Poledna (US 2009/0141744) in view of Wietfeldt (US 2019/0129881) and further in view of Sengoku (US 2016/0147684).

Regarding claim 8, the combination of Nixon/Breece, III/Poledna/Wietfeldt teaches the method of claim 6. Nixon further teaches wherein the slot information associates the one or more time slots within the coexistence management cycle with information characterizing interfaces in each device uniquely permitted to initiate transactions over the serial bus during the one or more time slots (Paragraph 0022, When an access request 36 is received, the access request module 30 retrieves access data 40 that includes the status indicators 26a-26n (FIG. 2) from the bus schedule 22 (FIG. 1) that is stored in the schedule datastore 34).
The combination of Nixon/Breece, III/Poledna/Wietfeldt does not explicitly teach information characterizing radio frequency interfaces in each device. 
Sengoku teaches wherein the slot information associates the one or more time slots (Fig. 5, Time slots) within the coexistence management cycle with information characterizing radio frequency interfaces in each device (Fig. 1 & 2, Master-slave system; Paragraph 0068, FIG. 1 depicts an apparatus that may employ a communication link between IC devices.  In one example, the apparatus 100 may include a wireless communication device that communicates through a radio frequency (RF) transceiver with a radio access network (RAN)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Nixon/Breece, III/Poledna/Wietfeldt to incorporate the teachings of Sengoku and allow the transmission of radio frequency related information amongst the devices of Nixon.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of setting up an arbitration system (See Sengoku: Paragraph 0006) in multiple different types of well-known and commonly used industrial apparatuses, such as radio-frequency devices, thus satisfying industry requirements (See Sengoku: Paragraph 0068).

Regarding claim 18, the combination of Nixon/Breece, III/Poledna/Wietfeldt teaches the apparatus of claim 16. Nixon further teaches wherein the slot information associates the one or more time slots within the coexistence management cycle with information characterizing interfaces in each device uniquely permitted to initiate transactions over the serial bus during the one or more time slots (Paragraph 0022, When an access request 36 is received, the access request module 30 retrieves access data 40 that includes the status indicators 26a-26n (FIG. 2) from the bus schedule 22 (FIG. 1) that is stored in the schedule datastore 34).
The combination of Nixon/Breece, III/Poledna/Wietfeldt does not explicitly teach information characterizing radio frequency interfaces in each device. 
Sengoku teaches wherein the slot information associates the one or more time slots (Fig. 5, Time slots) within the coexistence management cycle with information characterizing radio frequency interfaces in each device (Fig. 1 & 2, Master-slave system; Paragraph 0068, FIG. 1 depicts an apparatus that may employ a communication link between IC devices.  In one example, the apparatus 100 may include a wireless communication device that communicates through a radio frequency (RF) transceiver with a radio access network (RAN)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Nixon/Breece, III/Poledna/Wietfeldt to incorporate the teachings of Sengoku and allow the transmission of radio frequency related information amongst the devices of Nixon.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of setting up an arbitration system (See Sengoku: Paragraph 0006) in multiple different types of well-known and commonly used industrial apparatuses, such as radio-frequency devices, thus satisfying industry requirements (See Sengoku: Paragraph 0068).

Claims 10 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon (US 2014/0032804) in view of Breece, III (US 2014/0281076) in view of Poledna (US 2009/0141744) in view of Wietfeldt (US 2019/0129881) and further in view of Lee (US 2020/0242066).

Regarding claim 10, the combination of Nixon/Breece, III/Poledna/Wietfeldt teaches the method of claim 1. Nixon further teaches the first datagram (Fig. 3, 40 & 44, Access data). The combination of Nixon/Breece, III/Poledna/Wietfeldt does not teach that the first datagram is transmitted using SPMI protocol. 
Lee teaches wherein the first datagram is transmitted in accordance with a System Power Management Interface (SPMI) protocol (Paragraph 0034, master device 110 and the slave device 120 may exchange virtual hardware signals (i.e., virtual GPIO payload or any other virtualization information) in compliance with various communication protocols such as I3C, I2C, UART (Universal Asynchronous Receiver/Transmitter), and SPMI (System Power Management Interface)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Nixon/Breece, III/Poledna/Wietfeldt to incorporate the teachings of Lee and allow the transmission of data information between the devices of Nixon using SPMI protocol.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing a well-known and commonly used SPMI protocol, thus satisfying industry requirements (See Lee: Paragraph 0034).

Regarding claim 20, the combination of Nixon/Breece, III/Poledna/Wietfeldt teaches the apparatus of claim 11. Nixon further teaches the first datagram (Fig. 3, 40 & 44, Access data). The combination of Nixon/Breece, III/Poledna/Wietfeldt does not teach that the first datagram is transmitted using SPMI protocol. 
Lee teaches wherein the first datagram is transmitted in accordance with a System Power Management Interface (SPMI) protocol (Paragraph 0034, master device 110 and the slave device 120 may exchange virtual hardware signals (i.e., virtual GPIO payload or any other virtualization information) in compliance with various communication protocols such as I3C, I2C, UART (Universal Asynchronous Receiver/Transmitter), and SPMI (System Power Management Interface)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Nixon/Breece, III/Poledna/Wietfeldt to incorporate the teachings of Lee and allow the transmission of data information between the devices of Nixon using SPMI protocol.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing a well-known and commonly used SPMI protocol, thus satisfying industry requirements (See Lee: Paragraph 0034).

Claims 24 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon (US 2014/0032804) in view of Breece, III (US 2014/0281076) in view of Poledna (US 2009/0141744) in view of Wietfeldt (US 2019/0129881) in view of Forest (US 2005/0141565) and further in view of Sengoku (US 2016/0147684).

Regarding claim 24, the combination of Nixon/Breece, III/Poledna/Wietfeldt/Forest teaches the method of claim 21. Nixon further teaches wherein the slot information associates the one or more time slots within the coexistence management cycle with information characterizing interfaces in each device uniquely permitted to initiate transactions over the serial bus during the one or more time slots (Paragraph 0022, When an access request 36 is received, the access request module 30 retrieves access data 40 that includes the status indicators 26a-26n (FIG. 2) from the bus schedule 22 (FIG. 1) that is stored in the schedule datastore 34).
The combination of Nixon/Breece, III/Poledna/Wietfeldt/Forest does not explicitly teach information characterizing radio frequency interfaces in each device. 
Sengoku teaches wherein the slot information associates the one or more time slots (Fig. 5, Time slots) within the coexistence management cycle with information characterizing radio frequency interfaces in each device (Fig. 1 & 2, Master-slave system; Paragraph 0068, FIG. 1 depicts an apparatus that may employ a communication link between IC devices.  In one example, the apparatus 100 may include a wireless communication device that communicates through a radio frequency (RF) transceiver with a radio access network (RAN)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Nixon/Breece, III/Poledna/Wietfeldt/Forest to incorporate the teachings of Sengoku and allow the transmission of radio frequency related information amongst the devices of Nixon.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of setting up an arbitration system (See Sengoku: Paragraph 0006) in multiple different types of well-known and commonly used industrial apparatuses, such as radio-frequency devices, thus satisfying industry requirements (See Sengoku: Paragraph 0068).

Regarding claim 29, the combination of Nixon/Breece, III/Poledna/Wietfeldt/Forest teaches the apparatus of claim 26. Nixon further teaches wherein the slot information associates the one or more time slots within the coexistence management cycle with information characterizing interfaces in each device uniquely permitted to initiate transactions over the serial bus during the one or more time slots (Paragraph 0022, When an access request 36 is received, the access request module 30 retrieves access data 40 that includes the status indicators 26a-26n (FIG. 2) from the bus schedule 22 (FIG. 1) that is stored in the schedule datastore 34).
The combination of Nixon/Breece, III/Poledna/Wietfeldt/Forest does not explicitly teach information characterizing radio frequency interfaces in each device. 
Sengoku teaches wherein the slot information associates the one or more time slots (Fig. 5, Time slots) within the coexistence management cycle with information characterizing radio frequency interfaces in each device (Fig. 1 & 2, Master-slave system; Paragraph 0068, FIG. 1 depicts an apparatus that may employ a communication link between IC devices.  In one example, the apparatus 100 may include a wireless communication device that communicates through a radio frequency (RF) transceiver with a radio access network (RAN)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Nixon/Breece, III/Poledna/Wietfeldt/Forest to incorporate the teachings of Sengoku and allow the transmission of radio frequency related information amongst the devices of Nixon.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of setting up an arbitration system (See Sengoku: Paragraph 0006) in multiple different types of well-known and commonly used industrial apparatuses, such as radio-frequency devices, thus satisfying industry requirements (See Sengoku: Paragraph 0068).

Claims 25 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon (US 2014/0032804) in view of Breece, III (US 2014/0281076) in view of Poledna (US 2009/0141744) in view of Wietfeldt (US 2019/0129881) in view of Forest (US 2005/0141565) and further in view of Lee (US 2020/0242066).

Regarding claim 25, the combination of Nixon/Breece, III/Poledna/Wietfeldt/Forest teaches the method of claim 21. Nixon teaches wherein each of the plurality of devices is configured to transmit coexistence management information in a corresponding assigned time slot (Paragraph 0022, When an access request 36 is received, the access request module 30 retrieves access data 40 that includes the status indicators 26a-26n (FIG. 2) from the bus schedule 22 (FIG. 1) that is stored in the schedule datastore 34). The combination of Nixon/Breece, III/Poledna/Wietfeldt/Forest does not teach that the information is transmitted using SPMI protocol. 
Lee teaches wherein the coexistence management information is transmitted in accordance with a System Power Management Interface (SPMI) protocol (Paragraph 0034, master device 110 and the slave device 120 may exchange virtual hardware signals (i.e., virtual GPIO payload or any other virtualization information) in compliance with various communication protocols such as I3C, I2C, UART (Universal Asynchronous Receiver/Transmitter), and SPMI (System Power Management Interface)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Nixon/Breece, III/Poledna/Wietfeldt/Forest to incorporate the teachings of Lee and allow the transmission of data information between the devices of Nixon using SPMI protocol.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing a well-known and commonly used SPMI protocol, thus satisfying industry requirements (See Lee: Paragraph 0034).

Regarding claim 30, the combination of Nixon/Breece, III/Poledna/Wietfeldt/Forest teaches the apparatus of claim 26. Nixon teaches wherein each of the plurality of devices is configured to transmit coexistence management information in a corresponding assigned time slot (Paragraph 0022, When an access request 36 is received, the access request module 30 retrieves access data 40 that includes the status indicators 26a-26n (FIG. 2) from the bus schedule 22 (FIG. 1) that is stored in the schedule datastore 34). The combination of Nixon/Breece, III/Poledna/Wietfeldt/Forest does not teach that the information is transmitted using SPMI protocol. 
Lee teaches wherein the coexistence management information is transmitted in accordance with a System Power Management Interface (SPMI) protocol (Paragraph 0034, master device 110 and the slave device 120 may exchange virtual hardware signals (i.e., virtual GPIO payload or any other virtualization information) in compliance with various communication protocols such as I3C, I2C, UART (Universal Asynchronous Receiver/Transmitter), and SPMI (System Power Management Interface)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Nixon/Breece, III/Poledna/Wietfeldt/Forest to incorporate the teachings of Lee and allow the transmission of data information between the devices of Nixon using SPMI protocol.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing a well-known and commonly used SPMI protocol, thus satisfying industry requirements (See Lee: Paragraph 0034).

Citation of Pertinent Art

US PGPUB 2018/0157286 discloses a clock control circuit for dynamically configuring clock signals for multiple slave-devices based on RFI status and error messages. 

US PGPUB 2005/0064842 discloses a vehicle ECU system that determines operating frequency and harmonics interference for the different ECU subsystems and altering frequencies based on interference measurements.

US PGPUB 2018/0357199 discloses coexistence messages indicating imminent RF interference causing damage.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184  


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184